Exhibit 10.1

 



NOTE REDEMPTION AGREEMENT

 

This Note Redemption Agreement (the "Agreement") dated as of February 9, 2017,
is by and between Great Basin Scientific, Inc., a Delaware corporation with
offices located at 420 E. South Temple, Suite 520, Salt Lake City, Utah 84111
(the "Company"), and the Holder whose signature is set forth below (the "Holder"
and collectively with the Company, the "Parties" and each a "Party"). All terms
used and not defined herein are used as defined in the Securities Purchase
Agreement and the Notes (each as defined below), as applicable.

 

WHEREAS:

 

A.       The Company, the Holder and other Buyers executed and delivered a
Securities Purchase Agreement (the "Securities Purchase Agreement") dated as of
June 29, 2016 in reliance upon the exemption from securities registration
afforded by Section 4(a)(2) of the 1933 Act, and Rule 506(b) of Regulation D as
promulgated by the SEC under the 1933 Act.

 

B.       The Company authorized the issuance of senior secured convertible notes
of the Company (as amended prior to the date hereof, the "Notes"), in the
aggregate original principal amount of $75,000,000 which Notes are convertible
into shares of Common Stock, in accordance with the terms of the Notes.

 

C.       The Company desires to effect a Company Optional Redemption pursuant to
the terms of the Note as modified pursuant to the terms hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

 

1. COMPANY OPTIONAL REDEMPTION: Pursuant to Section 9 of the Notes, the Company
hereby elects to redeem the Holder's Holder Pro Rata Amount of $35,560,153 which
is , of the Conversion Amount of the Holder's Note outstanding as of the date
hereof (the "February 2017 Company Optional Redemption Price") on the first
(1st) Business Day following the date hereof. The Parties hereby agree that the
Notes will be redeemed pursuant to this Section 1 at a price equal to the
Conversion Amount of the Note being redeemed (the "Alternate Company Optional
Redemption Price") (rather than at a price equal to the Company Optional
Redemption Price), reducing the outstanding Conversion Amount of the Holder's
Note on a dollar for dollar basis and, solely in connection with the Company
Optional Redemption described in this Section 1, the Holder hereby irrevocably
waives any right to receive any portion of the Company Optional Redemption Price
in excess of the Alternate Company Optional Redemption Price. Solely in
connection with the Company Optional Redemption described in this Section 1, the
Holder hereby (i) waives any Equity Conditions Failure, (ii) waives any notice
required pursuant to Section 9 of the Note and (iii) authorizes the Company to
use amounts held in the Holder’s Holder Master Restricted Account to pay such
Alternate Company Optional Redemption Price by instructing the Control Account
Bank to release from the Holder's Holder Master Restricted Account and to
transfer such amount by wire transfer of immediately available funds to the
Holder pursuant to the wire instructions delivered to the Company in writing by
the Holder prior to the Company Optional Redemption Date in satisfaction of the
February 2017 Company Optional Redemption Price. For the avoidance of doubt,
immediately following the consummation of the Company Optional Redemption
contemplated in this Section 1, the remaining Conversion Amount of the Holder's
Note shall equal .

 



   

 

 

2. CASH RELEASE TO THE COMPANY. Pursuant to clause (ii) of the definition of
"Control Account Company Release Event", the Holder hereby elects to release its
Holder Pro Rata Amount of $650,000 or to the Company, less any legal fees
incurred by the Holder required to be reimbursed by the Company (the "Company
Released Amount"). Accordingly, the Holder shall instruct the Control Account
Bank to transfer: (i) the Company Released Amount to the Company's bank account
in accordance with the written instructions delivered to the Holder by the
Company and (y) any legal fees incurred by the Holder required to be reimbursed
by the Company to the Holder or its designee.

 

3. NO CHANGE TO TERMS. All terms of the Securities Purchase Agreement, Notes,
Warrants, the Security Documents and other Transaction Documents, as amended
prior to the date hereof, are, and shall continue to be, in full force and
effect and are hereby ratified and confirmed in all respects. Except as
explicitly set forth herein, the Holder reserves all of its rights, remedies,
powers, and privileges. For the avoidance of doubt, nothing herein shall be
deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Notes or any other Transaction
Documents, including without limitation, to an amendment of the terms of any
future Company Optional Redemption or to a consent to any future Control Account
Company Release Event, either in similar or different circumstances.

 

4. ACKNOWLEDGEMENT. The Company hereby acknowledges and agrees that as of the
date hereof a Control Account Holder Release Event has occurred and is
continuing.

 

5. RULE 144. For purposes of Rule 144 of the 1933 Act, the Company acknowledges
and agrees that the holding period of the Notes, commenced on July 1, 2016 and
the Company agrees not to take a position contrary thereto or inconsistent
therewith.

 

6. DISCLOSURE OF TRANSACTIONS AND OTHER MATERIAL INFORMATION. The Company shall,
on or before 8:30 a.m., New York City Time, February 10, 2017, file a Current
Report on Form 8-K disclosing all material terms of the transactions
contemplated hereby attaching the form of this Agreement as exhibit to such
filing (including all attachments), the "8-K Filing"). From and after the filing
of the 8-K Filing, the Holder shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees, agents or affiliates, that is
not disclosed in the 8-K Filing. In addition, effective upon the filing of the
8-K Filing, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company shall not, and shall cause each of its Subsidiaries and each
of their respective officers, directors, employees, agents and affiliates, not
to, provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company
delivers any material, non-public information to the Holder without such
Holder's express prior written consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, employees,
affiliates or agents not to trade on the basis of, such material, non-public
information. The Company understands and confirms that the undersigned and its
affiliates will rely on the foregoing representations in effecting transactions
in securities of the Company. The Company shall not disclose the name of the
Holder in any filing, announcement, release or otherwise, unless such disclosure
is required by law or regulation.

 



 2 

 

 

7. FEES Each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp and other taxes
and duties levied in connection with the transactions contemplated hereby, if
any.

 

8. MISCELLANEOUS. All provisions of Article 9 of the Securities Purchase
Agreement are incorporated herein by reference mutatis mutandis; provided,
however, that any amendment of this Agreement shall require the consent of the
undersigned.

 

 

[The remainder of this page is intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

  COMPANY:     Great Basin Scientific, Inc.                



By:

 

      Name:       Title:  

 

 

 

 

IN WITNESS WHEREOF, each Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

  HOLDER::                 By:            



By:

 

      Name:       Title:  



 



 

